Citation Nr: 1232832	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, including as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 13, 1968 to September 20, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

In his July 2009 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge of the Board at his local VA office.  However, the record reflects that he failed to report to his scheduled hearing on March 10, 2011.  Accordingly, his request for a Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Board notes that in his VA Form 9, the Veteran indicated that he was only appealing the issue of entitlement to service connection for a left knee disability.  In describing why he believed his case was decided incorrectly, however, he clearly provided a history regarding his right knee disability.  Where a veteran's intentions to appeal a claim on appeal are ambiguous, the Board is at least required to clarify his intentions.  See Evans v. Shinseki, 25 Vet. App. 7, 14 (2011).  However, the Board finds that the Veteran would not be prejudiced in this case if the Board proceeds with review of both of his claims for service connection for knee disabilities, as were the subject of the June 2009 statement of the case.  

The issue of entitlement to service connection for a left knee disability, including as secondary to a service-connected right knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted with respect to the Veteran's right knee disability.

2.  The Veteran's current right knee disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a right knee disability.  As this represents a complete grant of the benefit sought on appeal with respect to this claim, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

The Veteran contends that he has a current right knee disability that was incurred during his active service, or at least aggravated by training exercises during his active service.

	A.  Governing Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The United States Court of Appeal for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	B.  Analysis

At the outset, the Board notes that the Veteran's soundness at the time of his entry into active service has been called into question.  VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).  The government may show a lack of aggravation by establishing that either there was no increase in disability during service, or any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Regarding the characteristics of clear and unmistakable evidence, "the word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  "[T]he standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable... [and] the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service.  Cotant v. Principi, 17 Vet. App.116, 132 (2003), citing Vanerson, 12 Vet. App. at 261.

There is no absolute rule in the statute, the regulation, or the case law requiring contemporaneous clinical evidence or precluding medical opinion in rebutting the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. Cir. 2000).  Clear and unmistakable evidence rebutting the presumption of soundness can be any evidence of record.  The implementing regulation, 38 C.F.R. § 3.304(b) (2011), includes consideration of medical judgment, accepted medical principles, history with regard to clinical factors pertinent to basic character, origin, development of injury or disease, and "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Adams v. West, 13 Vet. App. 453, 456 (2000).  However, "[t]he Board may find that the evidence is of such low probative value that it does not affect the 'unmistakability' of the evidence showing pre-service inception of the [disorder at issue]."  Vanerson, 12 Vet. App. at 261. 

In the instant case, a review of the Veteran's service treatment records (STRs) reveals that he was examined on April 10, 1968, just prior to his entry into active service.  Although the Veteran reported having historically suffered from a variety of medical conditions, he did not indicate that he suffered from any disability associated with his right knee.  On clinical evaluation, the medical examiner did not find any abnormal results with respect to the Veteran's lower extremities or musculoskeletal system.  In short, he was found to be acceptable for service without any noted prior right knee injury or disability.  Therefore, the Board finds that the Veteran is presumed sound on entrance with respect to his claim for a right knee disability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Accordingly, the Board will then consider the issue of whether the Veteran's presumption of soundness as to his service connection claim can be rebutted.  That is, whether it can be demonstrated by clear and unmistakable evidence that the Veteran's right knee disability existed prior to service and was not aggravated by service.  

In July 1968, the Veteran was seen multiple times for treatment, including at an orthopedic clinic, for right knee pain.  He reported having been kicked by a horse behind or on the right side of his knee a few months prior to his entry into active service.  He additionally indicated in his July 2009 VA Form 9 that he had a knee injury from a horse accident prior to his entry into active service.  During examination in April 2008, he stated that he did not seek treatment after the right knee injury.  There is no evidence of record to indicate a diagnosis of a right knee disability prior to his entry into service.  Moreover, the Veteran also indicated in his VA Form 9 that his knee had almost healed at the time of his entry into service.  While a prior injury was clearly noted, there is no clearly diagnosed right knee disability prior to his entry into active service.  

On VA examination in April 2008, based upon the Veteran's reported history of being kicked by a horse in his right knee prior to service, the examiner indicated that he was strongly of the opinion that the Veteran's right knee disability preceded his active service.  However, the examiner provided no rationale for this conclusion.  He did not point to any pre-service knee complaints or findings as a basis for his opinion.

Thus, the foregoing evidence does not rise to the level of certainty required to conclude that the Veteran had a right knee disability that unmistakably pre-existed his active service.  The Veteran's in-service reports of a prior horse accident and his post-service statements, and the April 2008 VA examiner's opinion, do not constitute undebatable evidence that he had a prior existing right knee disability.  Therefore, the Board finds that the Veteran did not have a right knee disability that clearly and unmistakably pre-existed his service, and, therefore, that the presumption of soundness as to this claim is not rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  Based on this finding, the Board needs not consider whether the Veteran's right knee disability was aggravated by service, as it has now been found not to pre-exist his active service.  Accordingly, having established that the presumption of soundness has not been rebutted, it is then necessary to consider entitlement to service connection for a right knee disability on a direct basis.  

With respect to the current disability requirement, the Veteran was afforded a VA examination of his right knee in April 2008.  Examination of his knee revealed no effusion, tenderness, or deformity.  Laxity to valgus stress was noted, however, at 30 degrees of flexion.  He was additionally found to have positive Lachman's and anterior drawer signs.  The impression was traumatic arthritis of the right knee secondary to an old ligamentous injury.  Based on findings in the examination report, the Board finds that the first requirement element to establish service connection has been met.  See Davidson, supra. 

With respect to the second required element to establish service connection, an in-service disease or injury, the Veteran's STRs clearly indicate that he began seeking treatment for right knee pain and effusion in June 1968.  He was frequently noted to have tenderness and effusion in his right knee.  A July 1968 X-ray report of his right knee revealed no bony abnormality, no loose bodies, and no joint space narrowing.  After a July 1968 consultation with the orthopedic clinic, he was suspected to have internal derangement of his right knee.  Later in a September 1968 orthopedic consultation report, he was noted to have marked lateral instability of the right knee in comparison with the left.  The clinician indicated that he would have difficulty getting through basic training under any circumstances.  Subsequently in his September 1968 separation examination, he was again noted to have internal derangement of the right knee.  These in-service findings clearly satisfy the second requirement element to establish service connection.  See Davidson, supra.

With respect to the final required element to establish service connection, a nexus between his diagnosed in-service right knee disability and his current traumatic arthritis diagnosis, the Board observes that although the record does not contain prior evidence of treatment for a right knee disability, the April 2008 VA examination report specifically noted that the Veteran had signs and symptoms which were compatible with a traumatic arthritis in his right knee that were secondary to an old ligamentous injury.  The examiner further remarked that basic training caused an increase in the symptoms of his right knee disability.  Based on the examiner's comment, and a lack of evidence of any intervening right knee injury, the Board cannot reasonably dissociate the Veteran's current traumatic arthritis of the right knee from his noted in-service internal derangement of the right knee.  Moreover, the Veteran has credibly reported experiencing right knee symptomatology since his separation from active service.  Therefore, the Board finds that the VA examiner's opinion is sufficient to provide the required nexus to establish service connection for a right knee disability.  See Davidson, supra.

In sum, the Board finds that all required elements to establish service connection for a right knee disability have been met.  The Veteran has a currently diagnosed right knee disability, he was diagnosed with internal derangement of the right knee during service, and the April 2008 VA examiner's opinion provided the required nexus between his current disability and an old ligamentous injury.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for service connection for a right knee disability is granted.  See 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for a right knee disorder is granted.


REMAND

The Veteran's remaining claim on appeal is that of entitlement to service connection for a left knee disability, including as secondary to his now service-connected right knee disability.  Unfortunately, a remand is required with respect to this issue.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that he Veteran is afforded every possible consideration.

The Veteran contends that he incurred a left knee disability as a result of his active service.  His representative has alternatively raised the contention that his left knee disability was incurred secondary to his right knee disability.

The Board notes that as of yet, the Veteran has not been afforded a VA examination with respect to his claimed left knee disability.  Notably, the April 2008 VA examination report focused exclusively on the Veteran's right knee.  Nonetheless, the Board finds that the Veteran's is competent to report the Veteran is competent to report having the symptoms of a left knee disability.  See Layno, 6 Vet. App. at 469 (defining competent testimony as that which the witness has actually observed and is within the realm of his personal knowledge through use of his senses).  Furthermore, service connection is now in effect for a right knee disability.  Thus, the Board finds that this claim must be remanded in order for the Veteran to be afforded a VA examination to determine the nature and etiology of his claimed left knee disability.

Also on remand, the Veteran should be provided legally adequate notice for his claim of entitlement to service connection for a left knee disability as secondary to his service-connected right knee disability.

As this case is being remanded for the foregoing reasons, any outstanding VA treatment records should also be obtained on remand.  In this regard, the Board observes that only VA treatment records dated in December 2007 have been associated with the claims file, and these records suggest that he received earlier VA treatment.  Thus, all outstanding VA treatment records pertaining to his claimed disability should be requested on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this issue is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for a left knee disability as secondary to his service-connected right knee disability (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed left knee disability on appeal dated since his separation from active service (September 1968), including all records from the Kansas City VA Medical Center.   Any response received should be memorialized in the Veteran's claims folder.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left knee.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all left knee disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is proximately due to, the result of, or chronically aggravated (permanently made worse) by his service-connected right knee disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's remaining service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


